                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

    DIANE C. BURKE,                     NO. 3:19-cv-0574

              Plaintiff,
                                        (SAPORITO, M.J.)
              v.

    ANDREW SAUL1,
    Commissioner of Social Security,

              Defendant.


                             MEMORANDUM

        The plaintiff, Diane C. Burke, brought this action under 42 U.S.C.

§ 405(g) and § 1383(c)(3), seeking judicial review of the final decision of

the Acting Commissioner of Social Security denying her claim for

supplemental security benefits under Title XVI of the Social Security Act.

        Among other grounds for appeal, Burke contends that the

Administrative Law Judge (“ALJ”) who heard and decided her case was



1Andrew Saul was sworn in as Commissioner of Social Security on June
17, 2019. He is automatically substituted as a party pursuant to Fed. R.
Civ. P. 25(d). See also Section 205(g) of the Social Security Act, 42 U.S.C.
§ 405(g)(action survives regardless of any change in the person occupying
the office of Commissioner of Social Security). The caption in this case is
amended to reflect this change.
not properly appointed under the Appointments Clause of the United

States Constitution, U.S. Const. art. II, § 2, cl. 2, and therefore she is

entitled to a remand for rehearing of her case before a constitutionally

appointed ALJ. The plaintiff’s administrative hearing was held on March

23, 2018, which occurred prior to July 16, 2018, the date when the Acting

Commissioner ratified the appointment of ALJs and approved their

appointments as her own to address any Appointments Clause questions

involving social security benefits claims. See Soc. Sec. Ruling 19-1p, 2019

WL 1324866, at *2; see also U.S. Soc. Sec. Admin., EM-180003 REV 2

(Feb. 6, 2019), available at https://secure.ssa.gov/apps10/reference.nsf/

links/08062018021025PM.

     In light of the Supreme Court’s decision in Lucia v. Securities and

Exchange Commission, 138 S. Ct. 2044 (2018), and the Third Circuit’s

recent decision in Cirko ex rel. Cirko v. Commissioner of Social Security,

948 F.3d 148 (3d Cir. 2020), we will direct that the Commissioner’s

decision be VACATED and REMANDED for rehearing before a different,

constitutionally appointed ALJ. See Lucia, 138 S. Ct. at 2055; Cirko, 948

F.3d at 159–60. We further direct that JUDGMENT be entered in favor




                                   -2-
of the plaintiff, and that the Clerk mark this case as CLOSED.



Dated: April 3, 2020                   s/Joseph F. Saporito, Jr.
                                       JOSEPH F. SAPORITO, JR.
                                       United States Magistrate Judge




                                 -3-
